DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 20010044647 to Pinchuk; US 20080195191 to Luo; US 20020052643 to Wholey; and US 5,676,696 to Marcade.  However, claims 56 and 76, as currently amended, distinguish from these references, alone or in combination, as well as all the other prior art, for the following reasons.  Pinchuk fails to teach a stent-engagement member which is part of the flared endovascular stent-graft, and not part of the primary-stent graft, further having the stent-engagement members as claimed.  See Applicant’s arguments dated 12/10/2020 at pages 10-11, which were deemed persuasive.  Luo does not disclose a stent-engagement member which is generally cylindrical and includes an axial portion that is disposed within the flared caudal portion of the flared stent-graft and is spaced away, entirely around the stent-engagement member, from the fluid flow guide of the flared caudal portion.  Rather, Luo’s stent-engagement member abuts or is embedded in the fluid flow guide and thus is not disposed within the flared caudal portion and spaced away therefrom.  Wholey fails to teach a stent-engagement member which is generally cylindrical and includes an axial portion that is disposed within the flared caudal portion of the flared stent-graft and is spaced away, entirely around the stent-engagement member, from the fluid flow guide of the flared caudal portion.  Rather, Wholey’s hooks 27 are neither generally cylindrical nor spaced apart, entirely around the stent-engagement member, from the fluid flow guide of the flared caudal portion (the hooks are attached to the fluid flow guide).  Marcade likewise fails to teach a stent-engagement member which is generally cylindrical and includes an axial portion that is disposed within the flared caudal portion of the flared stent-graft and is spaced away, entirely around the stent-engagement member, from the fluid flow guide of the flared caudal portion.  Marcade’s stent-engagement member 612 abuts, at one portion of the circular base, the fluid flow guide and therefore fails to teach the stent-engagement member being spaced away, entirely around the stent-engagement member, from the fluid flow guide of the flared caudal portion.  This feature is shown in Applicant’s Fig. 9B.  There is further no apparent reason or motivation to modify the prior art of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771